DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “low” and “high” in claim 4 are  relative terms that render the claim indefinite. The term “low” (“high”) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 5 depends from claim 3.  Claim 5 recites the limitation "blanching”.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 does not recite any blanching steps. The blanching step is first mentioned in claim 4. 
Claim 6 depends from claim 1.  Claim 6 recites the limitation "blanching”.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite any blanching steps. The blanching step is first mentioned in claim 4. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada et al (US 2006/0292269 A1).
In regard to claims 1 and 9, Yamada et al discloses a method for producing a food material for retorting. More specifically, Yamada et al discloses:
--providing in a retort pouch a food product containing meat and a meat quality- improving agent (Abstract);
-- the meat quality-improving agent is added to a raw material meat, in order to inhibit deterioration in the texture of meat subjected to retort sterilization (Abstract);
-- the meat quality-improving agent is phosphate crosslinked with starch ([0033]);

-- the meat quality-improving agent is added to the meat by wet salting method (i.e. curing) wherein raw meat is immersed in curing solution (i.e. “pickle”) so that curing solution containing the meat quality-improving agent and polyphosphates is permeated into meat ([0030]);
--alternatively, other methods of contact of meat with curing solution containing the meat quality-improving agent and polyphosphates could be employed, such as injecting of meat with such solution ([0030]);
--the meat that has undergone treatment with curing solution containing the meat quality-improving agent and polyphosphates is sterilized a temperature of 110 to 130C for about 20 to 40 minutes ([0031]).
Hence, Yamada et al meets the limitations of claims 1 and 9.
It is further noted that claim 9 is a product-by-process claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2006/0292269 A1).
In regard to claims 1 and 9, Yamada et al discloses a method for producing a food material for retorting. More specifically, Yamada et al discloses:
--providing in a retort pouch a food product containing meat and a meat quality- improving agent (Abstract);
-- the meat quality-improving agent is added to a raw material meat, in order to inhibit deterioration in the texture of meat subjected to retort sterilization (Abstract);
-- the meat quality-improving agent is phosphate crosslinked with starch ([0033]);
-- the meat quality-improving agent is dispersed in the “pickle” (i.e. curing solution) together with polyphosphates (0030]);
-- the meat quality-improving agent is added to the meat by wet salting method (i.e. curing) wherein raw meat is immersed in curing solution (i.e. “pickle”) so that curing solution containing the meat quality-improving agent and polyphosphates is permeated into meat ([0030]);
--alternatively, other methods of contact of meat with curing solution containing the meat quality-improving agent and polyphosphates could be employed, such as injecting of meat with such solution ([0030]);
--the meat that has undergone treatment with curing solution containing the meat quality-improving agent and polyphosphates is sterilized a temperature of 110 to 130°C for about 20 to 40 minutes ([0031]).
Hence, Yamada et al meets the limitations of claims 1 and 9.
It is further noted that claim 9 is a product-by-process claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the 
In regard to the recitations of time and temperature as recited in claim 1, it is noted that Yamada discloses sterilization a temperature of 110 to 130°C for about 20 to 40 minutes ([0031]). Claim 1 recites the same temperature range, as disclosed by Yamada and the tome range of 10-60 minutes that includes the time range disclosed by Yamada.
In regard to claim 2, Yamada et al discloses 1.8 parts by mass of polyphosphates and 2.2 parts be mass of the meat quality-improving agent ([0042]). Claim 2 recites the phosphates range of from 1:1 (5:5) to 1:4 (2:8). Yamada discloses the ratio of phosphate to starch of 1:1.2 and meets the limitations of claim 2.
Further in regard to the time and concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the time and concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In regard to claim 3, Yamada et al discloses:
The pickle (33.3 parts by mass) was injected into pork shoulder meat (66.7 parts by mass), and the resulting meat was tumbled for 3 hours in a refrigerator (the inside temperature: 5°C) using a tumbler (Type: Tumbler 100; available from Futaba Electric Industry) [(0058]).
claims 4 and 5, Yamada et al discloses heat treatment of meat in a steam box  while gradually raising temperature up to 98°C for about 90 minutes with sequential cooling in the refrigerator ([0059]). This step reads on the step pf blanching as claimed.
The teaching of “gradually raising temperature up to 98°C” reads on sequential heating first at a lower temperature and then at a higher temperature.
It is further noted that claim 5 does not require two-step blanching. Rather, claim 5 further limits the recitation of the two-step blanching in claim 4. The same rational is applied to claims 6 and 7. Claim 6 does not require oil blanching. Rather, claim 6 further limits the recitation of the oil blanching in claim 4. Claim 7 does not require steam blanching. Rather, claim 7 further limits the recitation of the steam blanching in claim 4. 
Further in regard to claims 4-7, it is noted that one of ordinary skill in the art would have been motivated to modify the time and temperature conditions during the treatment of meat with steam or heated water depending on the particular meat product and desired organoleptic properties of the final meat product.
In regard to claim 8, Yamada et al discloses:
The meat used in the present invention is not particularly limited, and examples thereof include, for instance, beef, pork, chicken, horse meat, mutton, goat meat, domestic rabbit meat, poultry meat, fish meat, and combinations thereof. Of these, beef, pork and chicken are preferable. Usable meat parts are also not particularly limited and any parts may be used. Examples thereof include, for instance, shoulder loin, rib, rib loin, fillet, shoulder meat, round, and the like for beef; rib, loin, shoulder loin, shoulder meat, round, arm meat, and the like for pork; breast meat, thigh, wing, tenderloin, and the like for chicken ([0028]). 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791